Case 4:17-cr-00197-JM Document 57-5 Filed 07/26/21 Page 1of1

Mazzanti, Stephanie (USAARE)

From: Mazzanti, Stephanie (USAARE)

Sent: Monday, December 10, 2018 6:25 PM
To: mike

Subject: Dominic Session

Attachments: Stitt decision.pdf

Mike,

As previously discussed, the decision in Sims could impact this defendant’s case. A decision was issued today (attached)
by the Supreme Court. As he has a battery second degree conviction, and at least 2 residential burglary convictions, the
United States takes the position that the defendant now qualifies as an Armed Career Criminal, subject to a 15 year
mandatory minimum sentence.

As the gun is not stolen (as far as I can tell) and is not an NFA weapon, the only way | know of that he could get below a
15 year sentence upon conviction is with cooperation. If he is interested in cooperating, I’m willing to proffer him, but of
course, he would have to be truthful about everything, including his own conduct in this case.

Thanks,

Stephanie

GOVERNMENT
EXHIBIT

3
=
g
8
3
o
a.

 

 
